

115 HR 3324 IH: Knowledgeable Innovators and Worthy Investors Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3324IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Issa (for himself, Mr. Larsen of Washington, and Mr. Brady of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo include New Zealand in the list of foreign states whose nationals are eligible for admission
			 into the United States as E–1 and E–2 nonimmigrants if United States
			 nationals are treated similarly by the Government of New Zealand.
	
 1.Short titleThis Act may be cited as the Knowledgeable Innovators and Worthy Investors Act or the KIWI Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), New Zealand shall be considered to be a foreign state described in such section if the Government of New Zealand provides similar nonimmigrant status to nationals of the United States.
		